DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/09/2021 is in compliance with the provisions of 37 C.F. R 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 03/05/2021 is hereby acknowledged.

Drawings
The drawings were received on 03/5/2021.  These drawings are acceptable.

Claim Objections
Claim18 is objected to because of the following informalities:  Claim 18 recites the abbreviation “CP-DSSS” in line 3.  It should be fully spelt out for first time occurrence as “cyclic prefix  direct sequence spread spectrum” .  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Baum et al. (US 2002/0126741 A1).

Regarding Claim 7, Baum et al. discloses;
 A method (Fig. 8, Abstract: “a method”), comprising: 
adding a cyclic prefix (CP) to each block of a number of blocks of a first direct sequence spread spectrum (DSSS) signal to generate a first cyclic prefix-direct sequence spread spectrum (CP-DSSS) signal (Fig. 5-7, Para. [0032], [0035], [0069], [0105]: describes generating (equation (3)) a direct-sequence spread spectrum (DSSS) signal including a number of blocks, e.g. Block 1,  Block 2 and Block 3 (Fig. 5, 6) or Pilot Block and Data Blocks (Fig. 7), where “a cyclic prefix [CP] of length Lp is added” to each block, thereby generating a cyclic prefix-direct sequence spread spectrum (CP-DSSS) signal); and
.


Claim 15-17 and 21-22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Wei et al. (US 2015/0334704 A1).

Regarding Claim 15, Wei et al. discloses;
A communication system (Fig. 1: “a wireless communications system”), comprising: 
a primary network (Fig. 1, Para. [0046]: “geographic area 110” Para. [0050]: “eNB 105 may provide communication coverage for a macro cell) including: 
a base station (Fig. 1, Para. [0046], [0050]: base station/eNB 105); and 
a femtocell (Fig. 1: Para. [0050]: “eNB 105 may provide communication coverage for…a femto cell”) configured to share a spectrum with the primary network such that at least some communications in the primary network and the femtocell occur substantially simultaneously on the same spectrum (Fig. 1, Para. [0002], [0050], [0056]: “wireless networks may be multiple-access networks capable of supporting multiple users by sharing the available network resources”, “The carriers may transmit bidirectional communications [i.e. substantially simultaneously] using FDD (e.g., using paired spectrum resources) or TDD operation (e.g., using unpaired spectrum resources)” “the system 100 is an LTE/LTE-A network”.   That is, the primary network and femto 
a number of user equipment (UEs) (Fig 1, 2, Para. [0051]: “one or more UEs 115”); and 
a gateway (Fig. 1, 2: femto cell eNB 105) configured to communicate with each UE of the number of UEs ((Fig. 1, 2, Para. 0051]: femto cell eNB 105 communicating with the “one or more UEs 115”).

Regarding Claim 16, Wei et al. further discloses;
wherein the primary network comprises a long-term evolution (LTE) network (Para. [0051]: “the system 100 is an LTE/LTE-A network. In LTE/LTE-A networks, the terms evolved Node B (eNB) and user equipment (UE) may be generally used to describe the base stations 105 and communication devices 115”).

Regarding Claim 17, Wei et al. further discloses;
wherein the gateway comprises a femtocell gateway including multiple antennas (Fig. 1, 2, Para. [0108]: “base station 105-d may include antennas 1145”.  That is, femto cell base station 105/gateway  includes multiple antennas).

Regarding Claim 21, Wei et al. further discloses;
wherein at least one UE of the number of UEs is configured to synchronize in time and frequency with the gateway via a downlink signal from the base station (Fig. 1, Para. [0050],  [0071], [0076]: “the system 100 is an LTE/LTE-A network”…“Transmission of the provisional 

Regarding Claim 22, Wei et al. further discloses;
wherein at least one UE of the number of UEs and the gateway are configured to process signals in the frequency domain in a per-tone manner (Fig. 1,2, Para. [0051], [0055]: the gateway/base station 105 and “one or more UEs” 115 process signals “in orthogonal frequency division multiple-access (OFDMA) on the downlink and single-carrier frequency division multiple-access (SC-FDMA) on the uplink” in a  per “subcarrier”/”tone”/”bin” basis).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (US 2002/0126741 A1) in view of Wei et al. (US 2015/0334704 A1).

Regarding Claim 1, Baum et al. discloses;
A device (Fig. 1: a user device 120/130) including…at least one transmitter (Fig. 2: “the transmitter…of FIG. 2”), the device configured to:
 add a cyclic prefix (CP) to each block of a number of blocks of a direct sequence spread spectrum (DSSS) signal  to generate a cyclic prefix-direct sequence spread spectrum (CP-DSSS) signal (Fig. 5-7, Para. [0032], [0035], [0069], [0105]: describes generating (equation (3)) a direct-sequence spread spectrum (DSSS) signal including a number of blocks, e.g. Block 1,  Block 2 and Block 3 (Fig. 5, 6) or Pilot Block and Data Blocks (Fig. 7), where “a cyclic prefix [CP] of length Lp is added” to  each block, thereby generating a cyclic prefix-direct sequence spread spectrum (CP-DSSS) signal); and 
transmit, via a channel, the CP-DSSS signal (Fig. 1, 8,  Para. [0035], [0082]: “the transmitted baseband chip sequence”; “generate and transmit a data sequence on data block b”, i.e. the CP-DSSS signal, is transmitted via an RF channel).
Baum et al. does not teach the device/user device includes:

On the other hand, Wei et al. teaches (Fig. 1, Para. [0048])  “a communication device” such as “a user equipment”  includes:
“a processor” (Para. [0017], [0021]: “The described apparatuses, devices, and/or computer program products may include means for, code for, or instructions executable by a processor”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include in the user device of Baum et al.’s invention a processor as taught by Wei et al. where doing so would provide an efficient means performing the recited functions and (Wei et al. Para. [0004]) “to assist in interference mitigation [and]…meeting rapidly changing load conditions.”

Regarding Claim 2, Baum et al. in view of Wei et al. discloses all as applied to claim 1 above, where Wei et al. further teaches;
wherein the device is configured to modulate a set of orthogonal vectors that are cyclically shifted versions of a root sequence to add the CP to each block of the number of blocks of the DSSS signal (Para. [0083]: “Orthogonal sequence 500 may include a cyclic prefix part 510 of length T.sub.CP and a sequence part 520 of length T.sub.SEQ. Orthogonal sequence 500 may be an example of a Zadoff-Chu sequence where cyclically shifted versions of the orthogonal sequence have low (e.g., zero or almost zero) auto-correlation with one another”).
	
Regarding Claim 3, Baum et al. in view of Wei et al. discloses all as applied to claim 1 above, where Wei et al. further teaches wherein the device is configured to transmit the CP-DSSS signal, via the channel;

	
Regarding Claim 4, Baum et al. in view of Wei et al. discloses all as applied to claim 3 above, where Wei et al. further teaches; 
wherein the device is further configured to at least one of: 
synchronize signaling with the FGW via downlink synchronization of a long-term evolution (LTE) network including the first network (Fig. 1, Para. [0050],  [0071], [0076]: “the system 100 is an LTE/LTE-A network”…“Transmission of the provisional UL-DL configuration using OTA signaling may provide for synchronized reconfiguration across the cell cluster with reduced latency for reconfiguration”); and 
share spectrum resources with the LTE network (Para. [0002]: “These wireless networks may be multiple-access networks capable of supporting multiple users by sharing the available network resources”).

Regarding Claim 6, Baum et al. in view of Wei et al. discloses all as applied to claim 1 above, where Wei et al. further teaches;
wherein the device includes a user equipment (UE) of a femtocell (Fig. 1, Para. [0048]: “A communication device 115 may also be referred to by those skilled in the art as…a user equipment”).

Regarding Claim 8, Baum et al. discloses all as applied to claim 7 above, however they do not  teach further comprising;
 	“synchronizing signaling between the base station and at least some of the number of devices via downlink synchronization of a long-term evolution (LTE) network including the first network.”
	On the other hand, Wei et al. teaches;
“synchronizing signaling between the base station and at least some of the number of devices via downlink synchronization of a long-term evolution (LTE) network including the first network” (Fig. 1, 4, Para. [0050],  [0071], [0076]: “the system 100 is an LTE/LTE-A network” “Transmission of the provisional UL-DL configuration using OTA signaling may provide for synchronized reconfiguration across the cell cluster with reduced latency for reconfiguration”.  As depicted in Fig. 1, the base station 105 is synchronized to the user devices 120/130 via “Downlink Pilot Time Slot (DwPTS)” in the LTE/LTE-A network).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the user devices 120/130 and the base station 105  in the network 103 of Baum et al.’s invention can be synchronized via downlink signaling of a LTE network as taught by Wei et al. where doing so would (Wei et al. Para. [0004]) “assist in interference mitigation [and]…meeting rapidly changing load conditions.”

Regarding Claim 9, Baum et al. in view of Wei et al. discloses all as applied to claim 7 above, where Wei et al. further teaches;
wherein adding the CP comprises modulating a set of orthogonal vectors that are cyclically shifted versions of a root sequence (Para. [0083]: “Orthogonal sequence 500 may include a cyclic 

Regarding Claim 14, Baum et al. in discloses all as applied to claim 7 above, where Baum et al. further teaches;
comprising transmitting…downlink information from the base station to a plurality of devices of the number of devices via one of space division multiplexing and frequency division multiplexing (Fig. 1, Para. [0022] [0080]:  implicitly implying the base station 110 transmitting downlink/forward link information to the user devices 120/103 using “An orthogonal frequency division multiplexing (OFDM)” scheme).
Baum et al. does not explicitly teach ( although arguably implicitly implied) in Fig. 1, that the base station 110 transmitting signals to the user devices 120/130 is:
“substantially simultaneously”
On the other hand, Wei et al. teaches (Fig, 1, 2) base station 105 broadcasting signals (Para. 0045) “simultaneously “
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the different user devices 120/130 and the base station 110 in  Baum et al.’s invention can communicate with each other simultaneously as taught by Wei et al., where doing so would  provide  increased system throughput.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (US 2002/0126741 A1) in view of Wei et al. (US 2015/0334704 A1) further in view of Maxson et al. (US 2009/0271836 A1).

Regarding Claim 5, Baum et al. in view of Wei et al. discloses all as applied to claim 1 above, including wherein the device is further configured to transmit the CP-DSSS signal via the channel as addressed above, however they do not teach;
“at a power level less than a noise floor of the channel.”
On the other hand, Maxson et al. teaches (Para. [0010]) transmitting “a direct sequence spread spectrum test data signal”:
 “at a power level less than a noise floor of the channel” (Para. [0010]: “into the transmission link at a transmitted power level below the noise floor level”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to transmit the CP-DSSS over the channel by the user device of Baum et al. in view of Wei et al.’s invention at a transmitted power level below the noise floor level as taught by Maxson et al., where doing so would  (Maxson et al., Para. [0010], [0030]) “limit interference with the signal traffic” or “interference in the band”.


Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (US 2002/0126741 A1) in view of Wei et al. (US 2015/0334704 A1) further in view of Rouquette et al. (US 2004/0252779 A1).

Regarding Claim 10, Baum et al. in view of Wei et al. discloses all as applied to claim 9 above, where Baum et al. further teaches;
receiving the first CP-DSSS signal at a receiver (Fig. 3, Para. [0010]: receiving CP-DSSS signal 305 at “a receiving device” of the base station 110);
removing, via the receiver, the CP from each block of the number of blocks of the first CP-DSSS signal (Fig. 3, Para. [0055]: “Lp samples [cyclic prefixs] can be removed 320”) to generate a received signal vector (Para. [0056]: “the resulting samples [received signal vector] are converted to the frequency domain with a DFT 325”); and 
despreading the received signal vector…of the cyclically shifted versions of the root sequence (Fig. 3, Para. [0055]-[0056]: “The serial outputs 340 can be fed to a despreader 345, which can compute the despread data 350’ ).
Baum et al.in view of Wei et al. does not teach the despreading of a received signal is preformed:
“via a Hermitian”.
	On the other hand, Rouquette et al. teaches (Para. [0064]) despreading a signal:
“via a Hermitian” (Para. [0064]: “The receiver elements multiply the signals from the despreader array 30 by the coefficients of the Hermitian transform…of the channel transfer matrix obtained by permutation, transposition negation and conjugation operations”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the resulting samples [received signal vector] from the despreader 345 in Baum et al. in view of Wei et al.’s invention can be performed via  a Hermitian as taught by Rouquette et al., where doing so would  (Rouquette et al., Para. [0017]) achieve “simultaneously the optimum diversity and transmission rate”.
Regarding Claim 11, Baum et al. in view of Wei et al. further in view of Rouquette et al. discloses all as applied to claim 10 above, where Baum et al. further teaches:
wherein receiving the first CP-DSSS signal comprises receiving the first CP-DSSS signal via a plurality of antennas of the receiver (Fig. 1, 3, 4, Para. [0019]: “the user devices 120 and 130, as well as the base station 110 may transmit, receive, or both from the at least one antenna 101”, Para. [0053]: “the receiver has an arbitrary number (M) of receive antennas”.  Hence, the base station 110’s  receiving device includes plurality of antennas for receiving the first CP-DSSS signal (equation 3)).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (US 2002/0126741 A1) in view of Wei et al. (US 2015/0334704 A1) further in view of Rouquette et al. (US 2004/0252779 A1) still further in view of Wehinger (US 2011/0182329 A1).

Regarding Claim 12, Baum et al. in view of Wei et al. further in view of Rouquette et al. discloses all as applied to claim 10 above, however they do not  teach:
extracting information from the despread received signal vector via one of a matched filter (MF) detector, a zero-forcing (ZF) detector, a minimum mean square (MMSE) detector, and a detector configured to extract log-likelihood ratio (LLR) values.
On the other hand, Wehinger teaches:
extracting information from the despread received signal vector via one of a matched filter (MF) detector, a zero-forcing (ZF) detector, a minimum mean square (MMSE) detector, and a detector configured to extract log-likelihood ratio (LLR) values (Fig. 4, Para. [0073], [0075]: “a plurality of e.g. fifteen LLR generators 308(1), 308(2), . . . , 308(15)”, “Each of the LLR generators 308(1), 308(2), . . . , 308(15) has an input to receive a respective sequence of despreaded symbols z(1), z(2), . . . , z(15) and an output, connected to a respective scaling unit of the plurality of scaling units 310(1), 310(2), . . . , 310(15), to provide a respective sequence of LLR (logarithmic likelihood ratio) values L(1), L(2), . . . , L(15)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the resulting samples [received signal vector] from the despreader 345 in  Baum et al. in view of Wei et al. further in view of Rouquette et al.’s invention can be can be extracted via an LLR generator as taught by Wehinger, where doing so would  (Wehinger, Para. [00004]) provide  “for improvements in interference reduction”.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (US 2002/0126741 A1) in view of  Sakoda et al. (Pat# US 6563881 B1).

Regarding Claim 13, Baum et al. further discloses;
adding another cyclic prefix (CP) to each block of another number of blocks of another DSSS signal to generate a second CP-DSSS signal (Fig. 5-7, Para. [0032], [0035], [0069], [0105]: describes generating (equation (3) = x[i+b]) a direct-sequence spread spectrum (DSSS) signal including another  number of blocks, e.g. Block 1,  Block 2 and Block 3 (Fig. 5, 6) or Pilot Block and Data Blocks (Fig. 7), where “a cyclic prefix [CP] of length Lp is added” to each block, thereby generating a second cyclic prefix-direct sequence spread spectrum (CP-DSSS) signal) ; and 

wherein the first CP-DSSS signal and the second CP-DSSS signal are transmitted to the base station…via one of space division multiplexing and frequency division multiplexing (Fig. 1, Para. [0080]: the first and second CP-DSSS signals transmitted by the user devices 120 and 130 to the base station 110 via “An orthogonal frequency division multiplexing (OFDM)” scheme ).
Baum et al. does not explicitly teach ( although arguably implicitly implied) in Fig. 1, that the user devices 120/130 transmit respective CP-DSSS signals to the base station 110:
“substantially simultaneously”
On the other hand, Sakoda et al. teaches (Fig, 16-21, col. 15, line 5-8) “multiplexed transmission is performed simultaneously from a plurality of terminal devices and reception is performed collectively by a base station”
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the different user devices 120/130 and the base station 110 in  Baum et al.’s invention can communicate  with each other simultaneously as taught by Sakoda et al., where doing so would  provide  increased system throughput.


Claim18 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2015/0334704 A1) in view of  Baum et al. (US 2002/0126741 A1) in view of Maxson et al. (US 2009/0271836 A1).

Regarding Claim 18, Wei et al. further teaches:
wherein the femtocell gateway includes a 32 or more antennas ((Fig. 1, 2, Para. [0108]: “base station 105-d may include antennas 1145”.  That is, femto cell base station/gateway  105 comprises multiple antennas including 32 or more antennas).
Wei et al. does not teach:
 wherein at least one UE of the number of UEs is configured to transmit a CP-DSSS signal via the channel at a power level less than a noise floor of the channel.
On the other hand, Baum et al. teaches;
wherein at least one UE of the number of UEs is configured to transmit a CP-DSSS signal via the channel (Fig. 1, , 8, Para. [0019], [0035], [0082]: “the transmitted baseband chip sequence”; “generate and transmit a data sequence on data block b”, i.e. the CP-DSSS signal, is transmitted via an RF channel, by “least one user device 120 and 130”)) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to the one or more UEs in Wei et al.’s invention can transmit a CP-DSSS signal as taught by Baum et al. where doing so would (Baum et al. Para. [0004]) provide “higher data rates in future broadband wireless systems…[and]…the improved equalization strategies provide for the complexities and problems mentioned.”
Wei et al. in view of Baum et al.do not teach the CP-DSSS transmitted via the RF channel is;

On the other hand, Maxson et al. teaches (Para. [0010]) transmitting “a direct sequence spread spectrum test data signal”:
 “at a power level less than a noise floor of the channel” (Para. [0010]: “into the transmission link at a transmitted power level below the noise floor level”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to transmit the CP-DSSS over the channel by the user device of Wei et al. in view of Baum et al.’s invention at a transmitted power level below the noise floor level as taught by Maxson et al., where doing so would  (Maxson et al., Para. [0010], [0030]) “limit interference with the signal traffic” or “interference in the band”.


Claim19 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2015/0334704 A1) in view of  Baum et al. (US 2002/0126741 A1).

Regarding Claim 19, Wei et al. discloses all as applied to claim 15 above, however, they do not teach wherein at least one UE of the number of UEs is configured to: 
add a cyclic prefix (CP) to each block of a number of blocks of a direct sequence spread spectrum (DSSS) signal to generate a CP-DSSS signal; and 
transmit the CP-DSSS signal within the femtocell.
On the other hand, Baum et al. teaches;
add a cyclic prefix (CP) to each block of a number of blocks of a direct sequence spread spectrum (DSSS) signal  to generate a cyclic prefix-direct sequence spread spectrum (CP-DSSS) p is added” to  each block, thereby generating a cyclic prefix-direct sequence spread spectrum (CP-DSSS) signal); and 
transmit the CP-DSSS signal within the femtocell. (Fig. 1, 8,  [0035], [0082]: “the transmitted baseband chip sequence”; “generate and transmit a data sequence on data block b”, i.e. the CP-DSSS signal, is transmitted via an RF channel in the femto cell 103).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to the one or more UEs in Wei et al.’s invention can generate and  transmit a CP-DSSS signal in the femocell as taught by Baum et al. where doing so would (Baum et al. Para. [0004]) provide “higher data rates in future broadband wireless systems…[and]…the improved equalization strategies provide for the complexities and problems mentioned.”


Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2015/0334704 A1) in view of  Baum et al. (US 2002/0126741 A1) further in view of Rouquette et al. (US 2004/0252779 A1).

	Regarding Claim 20,  Wei et al. in view of Baum et al. discloses all as applied to claim 19 above, where Baum et al. further teaches :
wherein the gateway (Fig. 1, 3: base station 110) is configured to: 

Wei et al. in view of Baum et al. does not teach:
demodulate the CP-DSSS signal via a Hermitian of cyclically shifted versions of a root sequence .
On the other hand, Rouquette et al. teaches:
demodulate the CP-DSSS signal via a Hermitian of cyclically shifted versions of a root sequence “via a Hermitian” (Para. [0064]: “The receiver elements multiply the signals from the despreader array 30 by the coefficients of the Hermitian transform…of the channel transfer matrix obtained by permutation, transposition negation and conjugation operations”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the resulting samples [received signal vector] from the despreader 345 in f Wei et al. in view of Baum et al.’s invention can be performed via  a Hermitian as taught by Rouquette et al., where doing so would  (Rouquette et al., Para. [0017]) achieve “simultaneously the optimum diversity and transmission rate”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633